DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/09/2022 has been entered.  Claims 1, 9, 14, 21, 27 and 29 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-30 remain pending in the application.  The objections to claims 9-11 and 21-23 are withdrawn based on Applicant’s amendments to claims 9 and 21. 

Response to Arguments
Applicant’s arguments filed on 05/09/2022, with respect to former claim 9 have been fully considered and are persuasive.   Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made herein in view of a newly found reference as set forth in detail below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 8 is are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 8 recites “dropping transmission of the remaining one of the first or second uplink transmission.”  However, claim 1, from which claim 8 indirectly depends, was amended to recite that the remaining one of the first or second uplink transmission is jointly coded with the one of the first or second uplink transmission (i.e. transmission of the remaining one of the first or second uplink transmission is not dropped).  Thus, claim 8 is internally inconsistent rendering the claim indefinite.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 13-14, 21, 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu et al. (US PG Pub 2019/0253945 A1, hereinafter “Paladugu”), in view of Han et al. (US PG Pub 2014/0029532 A1, hereinafter “Han”).
	Regarding claim 1, Paladugu teaches a method for wireless communication by a user equipment (UE), comprising: detecting that the UE is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process); detecting during the handover at least one of a first transmission time of a first uplink transmission scheduled for the source cell at least partially overlaps a second transmission time of a second uplink transmission scheduled for the target cell (¶¶ [0194], [0202] discloses with reference to a UE in dual connectivity handover with source and target BSs that the source BS and the target BS may be synchronous with regard to each other. In such a case, a transmission for one BS in one subframe interrupts the other BS in the same subframe (i.e. overlapping transmission times for uplink transmissions to the source and target cells)), or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission (¶ [0202] because the UE uses prioritization rules to determine which transmission is to be performed at a given time the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission at the claimed overlapping time); and transmitting one of the first or second uplink transmissions at the respective first or second transmission time, wherein a decision relating to transmitting which one of the first or second uplink transmissions is based on a priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0202] . . . The source BS and the target BS may exchange information (e.g. via an X2 interface) regarding a TDM pattern for the UE, and the UE may use a prioritization rule between grants (i.e. grants for uplink transmissions) received from the BSs to determine which transmission is to be performed).
	Paladugu does not teach wherein the transmitting comprises transmitting the one of the first or second uplink transmissions jointly coded with a remaining one of the first or second uplink transmissions.
	In analogous art, ¶ [0055] of Han teaches that multi-cell p-CSI is transmitted with PUCCH format 3. All CSI information from the plurality of serving cells may be jointly encoded for transmission in a subframe of one serving cell, for example, the primary serving cell.  Thus, Han teaches jointly encoding and transmitting CSI information of a plurality of serving cells with a PUCCH format 3 which reads on wherein the transmitting comprises transmitting the one of the first or second uplink transmissions jointly coded with a remaining one of the first or second uplink transmissions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu in order to implement the teaching of Han.  One would have been motivated to do so to enable a UE to report CSI for multiple serving cells in the same subframe, thereby decreasing the frequency of dropping CSI which increases the operational efficiencies of a network  (Han ¶ [0003])

	Regarding claim 9, Paladugu does not teach wherein the jointly coded transmission uses a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions.
	In analogous art, ¶ [0055] of Han teaches that multi-cell p-CSI is transmitted with PUCCH format 3. All CSI information from the plurality of serving cells may be jointly encoded for transmission in a subframe of one serving cell . . . Thus, it would have been readily apparent to one of ordinary skill in the art that the jointly encoded transmission uses a beam assigned to the one serving cell, i.e. source or target cell, associated with the corresponding uplink transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han in order to implement the further teaching of Han.  One would have been motivated to do so to enable a UE to report CSI for multiple serving cells in the same subframe, thereby decreasing the frequency of dropping CSI which increases the operational efficiencies of a network  (Han ¶ [0003])

Regarding claim 13, the combination of Paladugu and Han, specifically Paladugu, teaches wherein the handover is at least one of: a make-before- break (MBB) type of handover (¶¶ [0002], [0064]) or a dual active protocol stack (DAPs) handover.

	Regarding claim 14, Paladugu teaches a method for wireless communication by a network entity comprising: detecting that a user equipment (UE) is simultaneously connected to a source base station (BS) of a source cell and a target BS of a target cell during a handover of the UE from the source cell to the target cell (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process); detect during the handover at least one of a first transmission time of a first uplink transmission scheduled for the source cell at least partially overlaps a second transmission time of a second uplink transmission scheduled for the target cell (¶¶ [0194], [0202] discloses with reference to a UE in dual connectivity handover with source and target BSs that the source BS and the target BS may be synchronous with regard to each other. In such a case, a transmission for one BS in one subframe interrupts the other BS in the same subframe (i.e. overlapping transmission times for uplink transmissions to the source and target cells).  The source BS and the target BS may exchange information (e.g. via an X2 interface) regarding a TDM pattern for the UE), or a time interval between the first and second transmission times is below a threshold, wherein the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission (¶ [0202] because the UE uses prioritization rules to determine which transmission is to be performed at a given time the UE is capable of transmitting only one of the first uplink transmission or the second uplink transmission at the claimed overlapping time); determine that the UE is to transmit one of the first or second uplink transmissions at the respective first or second transmission time, wherein a decision relating to the UE transmitting which one of the first or second uplink transmissions is based on a priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0202] . . . The source BS and the target BS may exchange information (e.g. via an X2 interface) regarding a TDM pattern for the UE, and the UE may use a prioritization rule between grants (i.e. grants for uplink transmissions) received from the BSs to determine which transmission is to be performed); and communicate with the UE based on the determination (¶ [0202] communication between UE and BS based on prioritization rule of which transmission to perform).
	Paladugu does not teach including receiving the one of the first or second uplink transmissions jointly coded with a remaining one of the first or second uplink transmissions.
	In analogous art, ¶ [0055] of Han teaches that multi-cell p-CSI is transmitted with PUCCH format 3. All CSI information from the plurality of serving cells may be jointly encoded for transmission in a subframe of one serving cell, for example, the primary serving cell.  Thus, Han teaches jointly encoding and transmitting CSI information of a plurality of serving cells with a PUCCH format 3 which reads on including receiving the one of the first or second uplink transmissions jointly coded with a remaining one of the first or second uplink transmissions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paladugu in order to implement the teaching of Han.  One would have been motivated to do so to enable a UE to report CSI for multiple serving cells in the same subframe, thereby decreasing the frequency of dropping CSI which increases the operational efficiencies of a network  (Han ¶ [0003])

	Regarding claim 21, Paladugu does not teach wherein the jointly coded transmission is received using a first beam assigned to the first cell or the second cell associated with the one of the first or second uplink transmissions.
	In analogous art, ¶ [0055] of Han teaches that multi-cell p-CSI is transmitted with PUCCH format 3. All CSI information from the plurality of serving cells may be jointly encoded for transmission in a subframe of one serving cell . . . Thus, it would have been readily apparent to one of ordinary skill in the art that the jointly encoded transmission is received using a beam assigned to the one serving cell, i.e. source or target cell, associated with the corresponding uplink transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han in order to implement the further teaching of Han.  One would have been motivated to do so to enable a UE to report CSI for multiple serving cells in the same subframe, thereby decreasing the frequency of dropping CSI which increases the operational efficiencies of a network  (Han ¶ [0003])

Regarding claim 24, the combination of Paladugu and Han, specifically Paladugu, teaches wherein the network entity comprises at least one of the source BS, the target BS (FIG. 5 steps 505 - 540, ¶¶ [0087] -  [0089] . . . As is evident in example 500, UE 120 may concurrently maintain both a source connection with source BS 110-1 and target BS 110-2 during the handover process), a core network entity controlling both the source BS and the target BS, a core network entity controlling at least one of the source BS or the target BS, or a combination thereof. 

Regarding claim 26, the combination of Paladugu and Han, specifically Paladugu, teaches wherein the handover is at least one of: a make-before- break (MBB) type of handover (¶¶ [0002], [0064]) or a dual active protocol stack (DAPs) handover.

	Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communication by a user equipment (UE) (FIG. 2 UE 120; ¶ [0059]), comprising: a memory (FIG. 2 memory 282); and a processor (FIG. 2 controller/processor 280) coupled with the memory.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 14, including an apparatus for wireless communication by a network entity (FIG. 5 source BS 110-1 or target BS 110-2), comprising: a memory (FIG. 2 memory 242); and a processor (FIG. 2 controller/processor 240) coupled with the memory.

Claims 2-3, 5-7, 16, 18-20, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Han, and further in view of Kim et al. (US PG Pub 2021/0045023 A1, hereinafter “Kim”).
	Regarding claim 2, Paladugu teaches deciding to transmit the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0202]).
Paladugu does not explicitly teach based on the priority associated with at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches deciding to transmit the one of the first or second uplink transmissions at the respective first or second transmission time based on the priority associated with at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0183] . . . define a priority according to a type of a signal (i.e. first or second uplink transmission) which the terminal desires to transmit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han in order to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize transmission of more important communications when the UE is incapable of transmitting communications simultaneously, thereby improving communication quality of the UE.  (Kim ¶ [0167] – [0174])

	Regarding claim 3, the combination of Paladugu and Han does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell.
	In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell (¶¶ [0169] – [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize transmission signals to a cell to which the UE is being handed over to, thereby rapidly completing the handover which improves communication quality of the UE.  (Kim ¶ [0170])

Regarding claim 5, the combination of Paladugu and Han does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0181] disclose that a random access preamble, which is the earliest transmission from a UE to a base station because the UE is attempting to connect to the base station, has the highest priority over subsequent transmissions such as PUCCH or PUSCH including various feedback information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to enable a UE to prioritize random access preamble transmissions, thereby rapidly making a connection to a base station which decreases the UE’s latency.  (Kim ¶¶ [0173] – [0181])

Regarding claim 6, the combination of Paladugu and Han does not explicitly teach wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme.
In analogous art, Kim teaches wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme (¶ [0185] discloses that the priority of the uplink transmission can be determined according to method 1 or method 2 disclosed in ¶¶ [0169], [0172] but does not state a criteria for choosing either method 1 or method 2.  Thus choosing method 1 or method 2 for assigning priority is random).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to provide a UE flexibility for determining which transmissions have higher priority, thereby enabling the UE to implement a scheme that maximizes its throughput or reduces its latency.  (Kim ¶¶ [0166] – [0185])

Regarding claim 7, the combination of Paladugu and Han does not explicitly teach receiving the priority associated with the at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches receiving the priority associated with the at least one of the first uplink transmission or the second uplink transmission (¶ [0207] discloses that the BS informs the terminal of the priority of a signal to be applied during the handover process.  Although the signal is a downlink signal, one of ordinary skill in the art would readily recognize that the BS could inform the terminal of a priority to be applied to an uplink signal in order for the network to manage the flow of certain signals/data through the network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to provide the base station flexibility to control the flow of data through the network, thereby maximizing overall system throughput.  (Kim ¶ [0207])

	Regarding claim 16, the combination of Paladugu and Han does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell.
	In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a priority associated with at least one of the source cell or the target cell (¶¶ [0169] – [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to enable prioritizing transmission signals to the cell to which the UE is being handed over to, thereby rapidly completing the handover which improves communication quality of the UE.  (Kim ¶ [0170])

Regarding claim 18, the combination of Paladugu and Han does not explicitly teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a time of transmission of at least one of the first uplink transmission or the second uplink transmission (¶¶ [0173] – [0181] disclose that the a random access preamble, which is the earliest transmission from a UE to a base station because the UE is attempting to connect to the base station, has the highest priority over subsequent transmissions such as PUCCH or PUSCH including various feedback information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to prioritize random access preamble transmissions, thereby enabling rapid connections to a base station which decreases a UE’s latency.  (Kim ¶¶ [0173] – [0181])

Regarding claim 19, the combination of Paladugu and Han does not explicitly teach wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme.
In analogous art, Kim teaches wherein the priority is assigned to the at least one of the first uplink transmission or the second uplink transmission based on a random scheme (¶ [0185] discloses that the priority of the uplink transmission can be determined according to method 1 or method 2 disclosed in ¶¶ [0169], [0172] but does not state a criteria for choosing either method 1 or method 2.  Thus choosing method 1 or method 2 for assigning priority is random).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to provide a flexibility for determining which transmissions have higher priority, thereby enabling a scheme that maximizes a UE’s throughput or reduces its latency.  (Kim ¶¶ [0166] – [0185])

Regarding claim 20, the combination of Paladugu and Han does not explicitly teach transmitting the priority associated with the at least one of the first uplink transmission or the second uplink transmission.
In analogous art, Kim teaches transmitting the priority associated with the at least one of the first uplink transmission or the second uplink transmission (¶ [0207] discloses that the BS informs the terminal of the priority of a signal to be applied during the handover process.  Although the signal is a downlink signal, one of ordinary skill in the art would readily recognize that the BS could inform the terminal of a priority to be applied to an uplink signal in order for the network to manage the flow of certain signals/data through the network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Kim.  One would have been motivated to do so in order to provide the base station flexibility to control the flow of data through the network, thereby maximizing overall system throughput.  (Kim ¶ [0207])

	Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Claims 4, 12, 15, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Han, and further in view of Ekpenyong et al. (US PG Pub 2014/0192740 A1, hereinafter “Ekpenyong”).
	Regarding claim 4, the combination of Paladugu and Han does not teach wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a type of uplink channel scheduled to be transmitted in at least one of the first uplink transmission or the second uplink transmission.
	In analogous art, Ekpenyong teaches wherein the priority associated with the at least one of the first uplink transmission or the second uplink transmission is based on a type of uplink channel scheduled to be transmitted in at least one of the first uplink transmission or the second uplink transmission (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB (i.e. first uplink transmission) and PUCCH to another eNodeB (i.e. second uplink transmission), the PUCCH power is prioritized).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize UE transmissions of scheduling requests on a PUCCH, thereby minimizing delay of data transmission by the UE.  (Ekpenyong ¶ [0031]) 

	Regarding claim 12, the combination of Paladugu and Han does not teach receiving an indication of the decision for transmitting the one of the first or second uplink transmissions at the respective first or second transmission time, wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH).
	In analogous art, Ekpenyong teaches receiving an indication of the decision for transmitting the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0036] a UE is configured with {reads on receiving} a set of subframes to monitor DCI (PDCCH/EPDCCH) {reads on indication} from the MeNB for scheduling C-plane data and possible U-plane data {reads on uplink transmissions such PUSCH and PUCCH to different eNBs at their respective transmission times}), wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH) (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB and PUCCH to another eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize certain types of uplink transmissions that can be used to maximize overall system throughput.  (Ekpenyong ¶ [0034]) 

Regarding claim 15, the combination of Paladugu and Han does not teach deciding that the UE is to transmit the one of the first or second uplink transmissions at the respective first or second transmission time based on the priority associated with at least one of the first uplink transmission or the second uplink transmission; and transmitting an indication of the decision to the UE.
In analogous art, Ekpenyong teaches deciding that the UE is to transmit the one of the first or second uplink transmissions at the respective first or second transmission time (¶ [0036] a UE is configured with a set of subframes to monitor DCI (PDCCH/EPDCCH) from the MeNB for scheduling C-plane data and possible U-plane data) based on the priority associated with at least one of the first uplink transmission or the second uplink transmission (¶ [0034] . . . if only CSI is transmitted on one PUCCH (i.e. first uplink transmission) and HARQ-ACK-only or HARQ_ACK+CSI is transmitted on the other PUCCH (i.e. second uplink transmission), the UE may prioritize the PUCCH transmission containing HARQ-ACK information); and transmitting an indication of the decision to the UE (¶ [0036] a UE is configured with a set of subframes to monitor DCI (PDCCH/EPDCCH) from the MeNB {reads on a base station transmitting an indication of the decision to the UE} for scheduling C-plane data and possible U-plane data {i.e. first or second uplink transmission}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize certain types of uplink transmissions that can be used to maximize overall system throughput.  (Ekpenyong ¶ [0034]) 

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 25, the combination of Paladugu and Han does not teach wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH).
	In analogous art, Ekpenyong teaches wherein each of the first or second uplink transmissions comprises at least one of a transmission on a physical uplink control channel (PUCCH) or a transmission on a physical uplink shared channel (PUSCH) (¶ [0034] For simultaneous transmission on PUSCH to one serving eNodeB and PUCCH to another eNodeB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Ekpenyong.  One would have been motivated to do so in order to enable the network to prioritize certain types of uplink transmissions that can be used to maximize overall system throughput.  (Ekpenyong ¶ [0034]) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paladugu, in view of Han, and further in view of Hsieh et al. (US PG Pub 2020/0314773 A1, hereinafter “Hsieh”) as supported by provisional application 62/888119 filed on 8/26/2019.
	Regarding claim 8, the combination of Paladugu and Han does not explicitly teach dropping transmission of the remaining one of the first or second uplink transmissions.
	In analogous art, Hsieh teaches dropping transmission of the remaining one of the first or second uplink transmissions (¶ [0055] discloses dropping the first uplink transmission associated with the source cell when the first uplink transmission and the second uplink transmission overlap in the time domain and frequency domain).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Paladugu and Han to implement the teaching of Hsieh.  One would have been motivated to do so in order to prevent a collision between the first and second uplink transmission, thereby increasing the UE’s throughput.  (Hsieh ¶ [0055]) 

Allowable Subject Matter
Claims 10-11 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2018/0234147 A1 (Lee et al.) – discloses a coding method for channel state information in a wireless communication system; and
US PG Pub 2016/0261365 A1 (Chen et al.) – discloses that HARQ feedback may be carried by the PUCCH to the network node 12 where HARQ feedback bits for pCell and configured sCells are jointly coded.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413